 

 

           

USM-285 is 2°S-part form. Fill out the farm and print5 copies. Sign as needed and route as specified below.
U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service

See "Instructions for Service of Process by US. Marshal”

 

 

Te ee ee ee ee ee ee eee
PLAINTIFF COURT CASE NUMBER

United States of America 11-cy-691

DEFENDANT TYPE OF PROCESS

Steven Donziger Order to Show Cause

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J Steven Donziger

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

245 West 104th Street, Apt. 7D, New York, NY 10025
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

“

Fj

 

c

aye

=
Number of process to be 4
served with this Form 285-4
The Honorable Lewis A. Kaplan Number of parties to be
Daniel Patrick Moynihan United States Courthouse served in this case
500 Pearl St.

New York, NY 10007

 

   
    

 

Check for service
onU.s.A

 

 

 

 

 

SPECAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Iachide Business a

 

 

 

 

 

 

 

 

 

mate Addresses
All Telephone. Numbers, and Estimated Times Available for Service):
Fold = _ Fold
—. io oye . —
_— a aE
haa oh
ico Lo
dee «oO oo
Te ‘ :
“ew oon f /
oOo = w f /
= LC Prcbieth Ld
eS arf ite device on bebflf of: Os eres N TELEPRONE NUMBER DATE
Lh [herrenpany = | 212-805-0217 7/30/19
SPACE BELOW FOR USH/OFU$. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve
(Sign only for USM 285 if more t Bu ( 8 ( ne ) |
than one USM 285 is submitted) p| No. No, Leia ~ F 3 | q

 

 

 

 

 

[hereby certify and return that I ave personally served . have legal evidence of service, have executed as shown in "Remarks", the process described
on the individual , company, cor#oration, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

Oi hereby certify and return that | am unable to locate the individual, company, corperation, etc. named above (See remarks below)
Name and title of individual served (ifnot shown above)

ery LO A person of suitable age and discretion
_ then residing in defendant's usual place
U4 (Hig 7 wt

of abode
Address (complete only different than shown above)

 

Date Time c

4 ps 14 di H BH pm
fi C shal or Deputy

a tilyo

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount Seed «NLS )Marsha [* or
including endeavors}

(Amount of Refund*)
4130.00 | go, 1, ISN

REMARKS;

 

 

 

 

 

 

 

 

$6.00

 

 

 

 

 

Wohteredaped |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT?; To be returned to the U.S. Marshal with payment.

Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev, 12/15/80
5. ACKNOWLEDGMENT OF RECEIPT

HI- 641 ~ 2. LA Automated 01/06
